DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims 
The present application has claim 2-21 pending with claim 1 being canceled	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: visualization element in claim 2, which has structural support in the specification in paragraph [0050] stating, “Visualization within the imaging hood 12 may be accomplished through an imaging lumen 20 defined through deployment catheter 16…visualization is available in a straight-line manner, i.e., images are generated from the field distally…alternatively or additionally [to the imaging lumen], an articulatable imaging assembly having a pivotable support member 50 [may be used]….for visualization off-axis relative to the longitudinal axis ….[which] may have an imaging element e.g., a CCD or CMOS imager or optical fiber attached at its distal end…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the deployment catheter" in lines 3, 5, and 7. 
Claim 11 also recites the limitation “the deployment catheter” in line 2.  
There is insufficient antecedent basis for the above listed limitation in the claims 1 and 11. It is suggested to amend the limitation to state, “the steerable deployment catheter.” For examination purposes, the limitation is interpreted as “the steerable deployment catheter.” Appropriate correction is required. 
Claim 19 recites the limitation "the distal end" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim. The term “the distal end” is used in claim 14 with reference to the deployment catheter. Claim 19 recites the limitation “the distal end” in reference to the delivery catheter. Appropriate correction is required. It is suggest to amend the limitation in line 2 of claim 19 to state “a distal end.” 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 6, 10, 12, and 14-16 are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by Matsui et al. (US6352503) hereinafter Matsui.
Regarding claim 2, Matsui discloses a system (Fig. 22) comprising: 
a steerable deployment catheter (Fig. 23 insertion section 102); 
a delivery catheter (Fig. 23 grasping forceps 106) extendable within ([column 11 lines 37-49]) the deployment catheter (Fig. 23 insertion section 102), the delivery catheter articulatable independently (the delivery catheter is articulatable via the forceps raising base (127) which allows the delivery catheter to articulate independent of the steerable deployment catheter, insertion section 102) of the steerable deployment catheter (Fig. 23 insertion section 102); 
a visualization element (Fig. 24 [column 11 lines 57-59 “the distal end section 110 includes an image guide lens in an observation optical system having various lenses and CCD…”) in the deployment catheter (Fig. 23 insertion section 102), the visualization element (Fig. 24 lens 114) configured to capture an image of a tissue region ([column 11 line 57 – column 12 line 3]); and 
a laser component (Fig. 23 knife 107, [column 14 lines 1-5] “Although, in the Seventh embodiment, the electrical Surgical knife is Selected as a means of cutting off the diseased portion, it is also possible to use a treating tool, Such as Scissor forceps, for mechanically cutting off a living tissue as well as a treating tool using a laser...”), in the deployment catheter (Fig. 23 insertion section 102), the laser component (Fig. 23 knife 107) configured to deliver laser energy to the tissue region ([column 14 lines 1-5]).  

Regarding claim 6, Matsui discloses the system of claim 2 wherein the steerable deployment catheter (Fig. 23 insertion section 102) comprises a pullwire (Fig. 23 forceps raising wire 129).  

Regarding claim 10, Matsui discloses the system of claim 2 wherein the visualization element comprises at least one optical fiber, CCD imager, or CMOS imager (Fig. 24,  [column 11 lines 57-59 “the distal end section 110 includes an image guide lens in an observation optical system having various lenses and CCD…”).  

Regarding claim 12, Matsui discloses the system of claim 2 wherein the laser component includes a laser probe configured to extend within the deployment catheter (Fig. 23 knife 107, [column 11 lines 37-49], [column 14 lines 1-5] “Although, in the Seventh embodiment, the electrical Surgical knife is Selected as a means of cutting off the diseased portion, it is also possible to use a treating tool, Such as Scissor forceps, for mechanically cutting off a living tissue as well as a treating tool using a laser...”),.  

Regarding claim 14, Matsui discloses a method (abstract) comprising: steering a deployment catheter (Fig. 23 insertion section 102) to locate a distal end of the deployment catheter (Fig. 23 insertion section 102) at a position within a patient anatomy (abstract); articulating  a delivery catheter (Fig. 23 grasping forceps 106, the delivery catheter is articulatable via the forceps raising base (127) which allows the delivery catheter to articulate independent of the steerable deployment catheter, insertion section 102) extending through and from the distal end of the deployment catheter (Fig. 23 insertion section 102)  while the distal end of the deployment catheter (Fig. 23 insertion section 102)  remains at the position [column 11 lines 37-49]; imaging a tissue region in the patient anatomy with an imaging element (Fig. 24 [column 11 lines 57-59 “the distal end section 110 includes an image guide lens in an observation optical system having various lenses and CCD…” as tissue is held in the grasping forceps ‘delivery catheter’ the image guide lens located in the insertion section 102 can see the tissue) in the delivery catheter (Fig. 23 grasping forceps 106); and delivering laser energy  to the tissue region from a laser (Fig. 23 knife 107, [column 14 lines 1-5] “Although, in the Seventh embodiment, the electrical Surgical knife is Selected as a means of cutting off the diseased portion, it is also possible to use a treating tool, Such as Scissor forceps, for mechanically cutting off a living tissue as well as a treating tool using a laser...”), in the deployment catheter (Fig. 23 insertion section 102).  

Regarding claim 15, Matsui discloses the method of claim 14 further comprising: evacuating material from the tissue region under a suction force ([column 12 lines 10-12] “Various kinds of operation buttons, not shown, for enabling a Switching among the air Supply, water Supply, Suction, etc….”).  

Regarding claim 16, Matsui discloses the method of claim 14 further comprising: delivering a fluid flow to the tissue region ([column 11 lines 62-64] “…a Sub-water channel outlet 116 Supplying clean water, etc., into the body cavity…”).  .  



Claims 2-5, 8, 11-14, and 21 are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by Hussein et al. (US4445892) hereinafter Hussein.
Regarding claim 2, Hussein discloses a system (Fig. 4) comprising: 
a steerable deployment catheter (Fig. 4 tubular structure 118); 
a delivery catheter (Fig.  4 independently positionable inner or second tube 124 [col. 6 line 1-3]) extendable within the deployment catheter (Fig. 4 tubular structure 118), the delivery catheter (Fig. 4 second tube 124) articulatable independently of the steerable deployment catheter (Fig. 4 tubular structure 118);
a visualization element (Fig. 4 viewing system 152) in the deployment catheter (Fig. 4 tubular structure 118 via stem 164), the visualization element (Fig. 4 viewing system 152) configured to capture an image of a tissue region ([col. 6 line 47-63] “The viewing system 152…is operably associated with the window defined by end 122 to permit illumination and viewing within the operation region 138.”); and 
a laser component (Fig. 4 laser light transmitting fiber 172) in the deployment catheter (Fig. 4 tubular structure 118 via stem 164),  the laser component (Fig. 4 laser light transmitting fiber 172) configured to deliver laser energy to the tissue region ([col. 6 lines 53-56] “…the laser light transmitting fiber 172 for emitting laser irradiation within the operating region 138.”).  

Regarding claim 3, Hussein discloses the system of claim 2 wherein the delivery catheter (Fig.  4 independently positionable inner or second tube 124); includes a fluid transport lumen (Fig. 4 fluid channel 148)  

Regarding claim 4, Hussein discloses the system of claim 3 wherein the fluid transport lumen (Fig. 4 fluid channel 148) is configured to evacuate material from the tissue region under a suction force ([col. 6 line 64-col. 7 lines 21] “…channel 146…can be divided into two or more separate channels for flushing and suction, respectively if desired. This permits flushing and suctioning within the operating region 138. The second fluid channel 148 is defined by a tubule 150 which is conduit that extends within the second tube 124…”)   

Regarding claim 5, Hussein discloses the system of claim 3 wherein the fluid transport lumen (Fig. 4 fluid channel 148) is configured to deliver a fluid flow to the tissue region ([col. 6 line 64-col. 7 lines 21] “…channel 146…can be divided into two or more separate channels for flushing and suction, respectively if desired. This permits flushing and suctioning within the operating region 138. The second fluid channel 148 is defined by a tubule 150 which is conduit that extends within the second tube 124…”)   

Regarding claim 8, Hussein discloses wherein the delivery catheter (Fig. 4 second tube 124) comprises a pullwire ([col. 6 line18-25] “…the guidewire is passed through channel 148 in tubule 150 and serves to guide the distal end of second tube 124…”) 

Regarding claim 11, Hussein discloses wherein the visualization element (Fig. 4 viewing system 152) is advanceable (Fig. 4 [col. 6 lines47-63] “The viewing stem 152 within the stem 164 [which is also within tubular structure 118]…can be rotated and moved laterally within respect to the first tube 120 to position the viewing system 152 and laser light transmitting fiber 172 as desired,” within the operating region 138) through the deployment catheter (Fig. 4 tubular structure 118).  

Regarding claim 12, Hussein discloses wherein the laser component (Fig. 4 laser light transmitting fiber 172) includes a laser probe (Fig. 4 portion of the stem 164 including the laser light transmitting fiber 172 - Merriam Webster dictionary defines ‘probe’ as “a slender medical instrument used especially for exploration (as of a wound or body cavity).” Thus, the stem 164 of the tubular structure 118 meets this Merriam Webster’s dictionary definition of ‘probe’ )  configured to extend within the deployment catheter  (Fig. 4 tubular structure 118 [col. 6 lines47-63] “The viewing stem 152 within the stem 164 [which is also within tubular structure 118]…can be rotated and moved laterally within respect to the first tube 120 to position the viewing system 152 and laser light transmitting fiber 172 as desired,” within the operating region 138)

Regarding claim 13, Hussein discloses wherein the laser probe (Fig. 4 portion of the stem 164 including the laser light transmitting fiber 172) includes an optical fiber (Fig. 4 laser light transmitting fiber 172) for channeling the laser energy ([col. 6 lines 53-56] “The stem 164 also preferably carries the laser light transmitting fiber 172 for emitting laser irradiation within the operating region 138.”).  

Regarding claim 14, Hussein discloses a method comprising: steering a deployment catheter (Fig. 4 tubular structure 118) to locate a distal end (Fig. 4 distal end 122) of the deployment catheter (Fig. 4 tubular structure 118) at a position within a patient anatomy (Fig. 4 blood vessel 114); articulating a delivery catheter (Fig.  4 stem 164) extending through and from the distal end (Fig. 4 distal end 122) of the deployment catheter (Fig. 4 tubular structure 118) while the distal end (Fig. 4 distal end 122) of the deployment catheter (Fig. 4 tubular structure 118) remains at the position (Fig. 4 within blood vessel 114); imaging a tissue region (Fig. 4 operating region 138) in the patient anatomy (Fig. 4 blood vessel 114) with an imaging element (Fig. 4 viewing system 152) in the delivery catheter (Fig. 4 stem 164 ); and delivering laser energy to the tissue region (Fig. 4 operating region 138)  from a laser (Fig. 4 laser light transmitting fiber 172) in the deployment catheter (Fig. 4 tubular structure 118).  

Regarding claim 21, Hussein discloses wherein delivering laser energy includes delivering laser energy through an optical fiber ([col. 6 lines 53-56] “The stem 164 also preferably carries the laser light transmitting fiber 172 for emitting laser irradiation within the operating region 138.”).  .



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsui in view of Mitsuda et al. (US6013024) hereinafter Mitsuda. 
Regarding claim 7,  Matsui is silent as to whether the pullwire is articulatable by computer control. 
However Mitsuda, in the same field of endeavor, teaches  wherein the pullwire (Fig. 4 operation wires G) is articulatable by computer control ( Fig. 2 PC 29).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Matsui with the teachings of Mitsuda to have the pullwire articulatable by a computer control to have the benefit of articulating the pullwire through a “…driving mechanism[, which is programed]…according to….[a]…control program [within a computer that is] stored in advance” [column 4 lines42-45]. 

Regarding claim 17, Matsui is silent as to wherein the steering is controlled by a computer.  
However Mitsuda, in the same field of endeavor, teaches  wherein the steering (Fig. 4 steering via the operation wires G) is controlled by a computer ( Fig. 2 PC 29).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Matsui with the teachings of Mitsuda to have the pullwire articulatable by a computer control to have the benefit of articulating the pullwire through a “…driving mechanism[, which is programed]…according to….[a]…control program [within a computer that is] stored in advance” [column 4 lines42-45]. 



Claims 9, and 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hussein in view of Whayne et al. (US6047218) hereinafter Whayne.
Regarding claim 9,  Hussein is silent as to wherein the pullwire is articulatable by computer control.
However Whayne, in the same field of endeavor, teaches wherein the pullwire (Fig.5A steering wires 80) is articulatable by computer control (Fig. 9 motor 106).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Hussein with the teachings of Whayne to ensure the delivery catheter is articulatable independently of the steerable deployment catheter by use of a pullwire because it can be “difficult to stabilize…devices…. There is often an attendant need to constantly position and reposition the…” the devices [col. 1 lines 19-27]. Thus it is beneficial to have the ability to control incremental movements at “a specified axial translation rate within the structure…” [col. 10 line 63 – col. 7 line 6]. 

 	Regarding claim 18, Hussein is silent as to whether the articulating is controlled by a computer. 
However Whayne, in the same field of endeavor, teaches wherein the articulating (Fig.5A articulation via the steering wires 80) is controlled by computer a control (Fig. 9 motor 106).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Hussein with the teachings of Whayne to ensure the delivery catheter is articulatable independently of the steerable deployment catheter by use of a pullwire because it can be “difficult to stabilize…devices…. There is often an attendant need to constantly position and reposition the…” the devices [col. 1 lines 19-27]. Thus it is beneficial to have the ability to control incremental movements at “a specified axial translation rate within the structure…” [col. 10 line 63 – col. 7 line 6]. 

Regarding claim 20,  Hussein describes the view system 152 being able to move within the operating region 138 [col. 6 lines 44-63] but is silent at whether the device is capable of capturing a first image with the imaging element while the distal end of the delivery catheter is articulated in a first direction and the distal end of the deployment catheter is at the position within the patient anatomy; and capturing a second image with the imaging element while the distal end of the delivery catheter is articulated in a second direction and the distal end of the deployment catheter is at the position within the patient anatomy. 
However Whayne, teaches capturing a first image with the imaging element (Figs. 5-8 IAE 50) while the distal end of the delivery catheter (Fig. 1 imaging probe 34) is articulated in a first direction and the distal end of the deployment catheter (Fig. 1 imaging probe 34) is at the position within the patient anatomy ([col. 8 lines 33-46]); and capturing a second image with the imaging element (Figs. 5-8 IAE 50) while the distal end of the delivery catheter (Fig. 1 imaging probe 34) is articulated in a second direction and the distal end of the deployment catheter (Fig. 1 imaging probe 34)is at the position within the patient anatomy ([col. 8 lines 33-46  “..capable of electronically performing two-and three dimensional image scans…” and col. 9 line 58 - col. 10 line 14] ).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hussein with the teachings of Whayne to include the ability of capturing a first image with the imaging element while the distal end of the delivery catheter is articulated in a first direction and the distal end of the deployment catheter is at the position within the patient anatomy; and capturing a second image with the imaging element while the distal end of the delivery catheter is articulated in a second direction and the distal end of the deployment catheter is at the position within the patient anatomy to have the added benefit of “sharp focus and high resolution” images [col. 8 lines 34-46]. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795       

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795